Upon a motion to dismiss this appeal because it is frivolous, and subject to being quashed under Section 4639 C. G. L., 2920 R. G. S., the Court has been compelled to read and consider the briefs and record in the case.
From such examination of the briefs on the merits, which have all been filed, and from our inspection of the transcript of the record, the Court has reached the conclusion that the decree of foreclosure appealed from must inevitably be affirmed on the authority of Fagg Mill Work 
Lbr. Co. v. Greer, 102 Fla. 955, 136 Sou. Rep. 679; Catlett v. White, 102 Fla. 110, 135 Sou. Rep. 565.
Therefore the motion to quash the appeal as frivolous is denied and the decree appealed from is affirmed on the authority of Grand Lodge K. of P. v. Goodall, decided at the present term, and Roberts Bros. v. Langford, 99 Fla. 1268, 128 Sou. Rep. 810.
Motion to quash appeal as frivolous denied and decree affirmed.
WHITFIELD, P.J. AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.